 Case 8:21-cv-01686-CEH-JSS Document 7 Filed 09/09/21 Page 1 of 2 PageID 40


                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

KENT ALLEN, JR.,

      Plaintiff,

v.                                                     Case No: 8:21-cv-1686-CEH-JSS

DANIEL EK, KIARI CEPHUS and
QUAVIOUS MARSHALL,

      Defendants.
                                       /

                                     ORDER

      This cause comes before the Court upon the Report and Recommendation filed

by Magistrate Judge Julie S. Sneed (Doc. 5). In the Report and Recommendation,

Magistrate Judge Sneed recommends that Plaintiff’s Motion for Leave to Proceed in

Forma Pauperis (Dkt. 2) be denied, Plaintiff’s case be dismissed, and the Clerk be

directed to close the case.    Plaintiff was furnished a copy of the Report and

Recommendation and afforded the opportunity to file objections pursuant to 28

U.S.C. § 636(b)(1).   No such objections were filed.

      Upon consideration of the Report and Recommendation, and upon this Court's

independent examination of the file, it is determined that the Report and

Recommendation should be adopted. Accordingly, it is now

      ORDERED AND ADJUDGED:
 Case 8:21-cv-01686-CEH-JSS Document 7 Filed 09/09/21 Page 2 of 2 PageID 41


      (1)   The Report and Recommendation of the Magistrate Judge (Doc. 5) is

            adopted, confirmed, and approved in all respects and is made a part of

            this Order for all purposes, including appellate review.

      (2)   Plaintiff’s Motion for Leave to Proceed in Forma Pauperis (Dkt. 2) is

            DENIED.

      (3)   Plaintiff’s Complaint (Dkt. 1) is DISMISSED.

      (4)   As amendment of the Complaint would be futile, the Clerk is directed to

            terminate all pending motions and close this file.

      DONE AND ORDERED at Tampa, Florida on September 9, 2021.




Copies to:
The Honorable Julie S. Sneed
Counsel of Record




                                         2
